Citation Nr: 0521758	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-14 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a skin condition, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision of the VA Regional 
Office (RO) in Hartford, Connecticut, That decision, in 
pertinent part, granted service connection for hypertension 
and a skin condition, and assigned each a 10 percent rating 
effective April 26, 2004.  The veteran perfected an appeal of 
the evaluations assigned. 

The issue of the evaluation assigned for the veteran's skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

During the June 23, 2005 hearing before the undersigned 
Veterans Law Judge, the veteran requested that his appeal on 
the issue of entitlement to a higher rating for hypertension 
be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  During his June 23, 2005 
videoconference hearing before the Board, as noted in the 
written transcript of the hearing, the veteran withdrew his 
appeal on the issue of an increased rating for hypertension.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue and it is dismissed.


ORDER

The appeal as to the issue of an increased initial rating for 
service-connected hypertension is dismissed.


REMAND

The Board finds that remand is necessary in this case for the 
veteran to be afforded a new VA medical examination.  In this 
regard, the Board notes that neither the 2002 nor 2003 VA 
skin examinations provided information concerning the 
percentage of the body or exposed area that was affected by 
his service-connected skin condition.  Such information is 
necessary to properly apply the rating criteria.  See 
38 C.F.R. § 4.2.

In addition, the veteran testified during his Board hearing 
that he experiences severe symptoms in the summer (June, July 
and August).  Therefore, on remand, the RO should make every 
effort to schedule the VA examination within the summer 
months.  See Ardison v. Brown, 6 Vet. App. 405 (1994) 
(remanding for examination during active phase of the 
appellant's skin condition).

Finally, during his hearing, the veteran reported that he was 
due to see his VA clinician in July, and was going to ask her 
to examine his skin condition.  In addition, he noted that 
the private physician who treated his skin condition in the 
past was Dr. Garr.  It does not appear records from this 
physician have been obtained. Thus, on remand, these records 
should be requested for the period from April 2002 to the 
present.  

For these reasons the appeal is REMANDED for the following 
action:

1.  The RO should obtain the veteran's VA 
treatment records from the Connecticut VA 
Health Care System, for the period from 
April 2002 to the present.  

2.  The RO should obtain the veteran's 
treatment records from Dr. Garr, for the 
period from April 2002 to the present, 
after securing the necessary release.

3.  The veteran should be afforded a VA 
skin examination, during June, July, or 
August, if possible, to determine the 
severity of the veteran's service 
connected skin condition (tinea).  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

The examiner should describe the 
manifestations of the skin disorder, in 
terms of the percent of the total body 
area and percent of exposed areas 
affected by lesions.  The examiner 
should also document the treatment given 
for the skin disorder, including the 
duration of use of any systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If any the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


